Per curiam.
Defendant was convicted of distributing obscene materials in violation of Code § 26-2101. Held:
Defendant’s enumerations of error raise the same issues which have been considered and rejected in Sewell v. State, 238 Ga. 495 (2, 4) (233 SE2d 187), and Pierce v. State, 239 Ga. 844 (239 SE2d 28), and no further consideration is required.

Judgment affirmed.


Bell, C. J., Shulman and Birdsong, JJ., concur.

Glenn Zell, for appellant.
Hinson McAuliffe, Solicitor, Leonard W. Rhodes, Assistant Solicitor, for appellee.